EXHIBIT 10.29

EXECUTION COPY

AMENDMENT NO. 4
dated as of October 7, 2005

to

CREDIT AGREEMENT
dated as of October 30, 2003

between

COLLEGIATE FUNDING SERVICES, L.L.C.,
as Borrower

COLLEGIATE FUNDING SERVICES, INC.
(f/k/a CFSL Corp., f/k/a CFSL Holdings Corp.),
as Parent Guarantor

THE SUBSIDIARY GUARANTORS REFERRED TO HEREIN,
as Subsidiary Guarantors

THE LENDERS NAMED HEREIN,
as Lenders

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

1

AMENDMENT NO. 4

AMENDMENT NO. 4 dated as of October 7, 2005 (this “Amendment No. 4”) to the
Credit Agreement referred to below, between COLLEGIATE FUNDING SERVICES, L.L.C.
(the “Borrower”), COLLEGIATE FUNDING SERVICES, INC. (f/k/a CFSL Corp., f/k/a
CFSL Holdings Corp.) (the “Parent”), the SUBSIDIARY GUARANTORS party hereto (the
“Subsidiary Guarantors” and, together with the Parent, the “Guarantors”), the
LENDERS party hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”).

The Borrower, the Guarantors, the Lenders and the Administrative Agent are
parties to a Credit Agreement dated as of October 30, 2003 (as heretofore
modified and supplemented and in effect on the date hereof immediately prior to
the effectiveness of this Amendment No. 4, the “Credit Agreement”), providing,
subject to the terms and conditions thereof, for loans to be made by said
Lenders to the Borrower in an aggregate principal amount not exceeding
$30,000,000 at any one time outstanding.

The Borrower and the Guarantors have requested that the Lenders agree to certain
amendments to the Credit Agreement, and accordingly, the parties hereto hereby
agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 4,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:

2.01. General References. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby. In
addition, references in the Credit Agreement to Schedule IV shall be deemed to
be references to Schedule IV annexed to this Amendment No. 4.

2.02. Certain Definitions. Section 1.01 of the Credit Agreement shall be amended
by inserting the following new definitions (to the extent not already included
in said Section 1.01) in the appropriate alphabetical locations, and by amending
in their entirety the following definitions (to the extent already included in
said Section 1.01), as follows:

“Applicable Margin” means: (a) with respect to any ABR Loan, 0.50% per annum;
and (b) with respect to any Eurodollar Loan, 1.50% per annum.

“Commitment Termination Date” means October 7, 2008 or, if such date is not a
Business Day, the immediately preceding Business Day.

“Debt Service” means, for any period, the sum, for the Parent and its
Subsidiaries (determined on a combined basis without duplication in accordance
with GAAP), of the following: (a) in the case of Loans under this Agreement, the
aggregate amount of payments of principal of such Loans that, giving effect to
Commitment reductions or terminations scheduled to be made during such period
pursuant to Section 2.06(a), were required to be made pursuant to
Section 2.07(a) during such period plus (b) in the case of any other
Indebtedness (other than Loans and other than the payment of principal of the
Seller Notes at scheduled maturity), all regularly scheduled payments or
prepayments of principal of such Indebtedness (including the principal component
of any payments in respect of Capital Lease Obligations and Synthetic Lease
Obligations) made or payable during such period plus (c) all Interest Expense
for such period.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, provided that the term “Indebtedness” shall not include
(i) any Securitization Program Obligations of a Securitization Subsidiary of the
Parent or (ii) any obligations of the Borrower or any of its Subsidiaries in
respect of breach of warranty claims and indemnity provisions related to any
Securitization Program Obligations (not constituting Guarantees of
Indebtedness). The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Non-FFELP Loans” means student loans made other than pursuant to the Federal
Family Education Loan Program under the Higher Education Act and marketed to the
respective borrowers, or held, by the Parent or any of its Subsidiaries
(including all Securitization Subsidiaries).

“Real Estate Loans” means loans collateralized by an interest in real property
owned by the borrower or co-signer thereof and marketed to the respective
borrowers, or held, by the Parent or any of its Subsidiaries (including all
Securitization Subsidiaries).

“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing 100% of the equity
or ordinary voting power (other than directors’ qualifying shares) or, in the
case of a partnership, 100% of the general partnership interests are, as of such
date, directly or indirectly owned, controlled or held by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
Wholly Owned Subsidiaries of such Person.

2.03. Definition of EBITDA. The definition of “EBITDA” in Section 1.01 of the
Credit Agreement shall be amended by replacing the period appearing at the end
of clause (k) thereof with the word “plus” and by inserting a new clause (l) at
the end thereof to read as follows:

“(l) payments made in cash to the Parent or any of its Subsidiaries by any
Securitization Subsidiary’s indenture trustee or other similar representative to
the extent permitted under such Securitization Subsidiary’s Securitization
Documents.”

2.04. Commitment Fee. Section 2.09(a) of the Credit Agreement shall be amended
by replacing the percentage “0.5%” appearing therein with the percentage
“0.375%”.

2.05. Use of Proceeds. Section 6.11 of the Credit Agreement shall be amended to
read in its entirety as follows:

“SECTION 6.11. Use of Proceeds. The proceeds of the Loans shall be used only for
the general operating purposes of the Borrower and its Subsidiaries and to
finance acquisitions permitted under Section 7.03(e), provided that in no event
shall any portion of the proceeds of the Loans be used directly or indirectly to
finance the purchase of student loan receivables, it being understood that this
Section shall not limit the Borrower’s ability to purchase either completed
applications for FFELP Loans or recently disbursed FFELP Loans, in each case in
the ordinary course of business.”

2.06. Indebtedness. Section 7.01(e) of the Credit Agreement shall be amended by
replacing the figure “$3,000,000” appearing therein with the figure
“$6,000,000”.

2.07. Fundamental Changes. The last paragraph of Section 7.03 of the Credit
Agreement shall be amended by (i) deleting the word “and” appearing at the end
of clause (c) thereof, (ii) replacing the period appearing at the end of clause
(d) thereof with a semicolon and the word “and” and (iii) inserting a new clause
(e) at the end thereof to read as follows:

“(e) the Borrower or any Wholly Owned Subsidiary of the Borrower may acquire any
business, and the related assets, of any other Person (whether by way of
purchase of assets or stock, by merger or consolidation or otherwise), so long
as:

(i) such acquisition (if by purchase of assets, merger or consolidation) shall
be effected in such manner so that the acquired business, and the related
assets, are owned either by the Borrower or a Wholly Owned Subsidiary of the
Borrower and, if effected by merger or consolidation involving the Borrower, the
Borrower shall be the continuing or surviving entity and, if effected by merger
or consolidation involving a Wholly Owned Subsidiary of the Borrower, such
Wholly Owned Subsidiary shall be the continuing or surviving entity;

(ii) such acquisition (if by purchase of stock) shall be effected in such manner
so that the acquired entity becomes a Wholly Owned Subsidiary of the Borrower;

(iii) in the event that the aggregate amount of expenditures in respect of such
acquisition shall exceed $10,000,000, the Parent shall have delivered to the
Lenders a certificate of a Financial Officer of the Parent (x) demonstrating to
the reasonable satisfaction of the Required Lenders that, after giving effect to
such acquisition, the Parent will be in compliance with Section 7.09 as at the
end of and for each of the first four fiscal quarters ending after the date of
such acquisition (the determination of such compliance to be calculated on a
projected basis giving effect to such reasonable assumptions made in good faith
by the Parent and reasonably approved by the Required Lenders, it being
understood that interest for all periods after the date of such acquisition
shall be deemed to be equal to the actual weighted average interest rate in
effect for the Loans hereunder on the date of such acquisition) and (y) showing
calculations in reasonable detail in respect of such projected compliance with
Section 7.09; and

(iv) immediately prior to such acquisition and after giving effect thereto, no
Default shall have occurred and be continuing and the Borrower shall have taken
all action (if any) required to be taken by it pursuant to Section 6.10 as a
result of such acquisition.”

2.08. Lines of Business. Section 7.04 of the Credit Agreement shall be amended
to read in its entirety as follows:

“SECTION 7.04. Lines of Business. The Parent will not, nor will it permit any of
its Subsidiaries to, engage to any material extent in any business other than
the business of (a) marketing, origination, servicing, consolidation, purchase
and sale of (i) student loans made pursuant to the Higher Education Act to a
borrower to finance his or her education that is guaranteed by a Guarantee
Agency as defined in the Higher Education Act, (ii) non-FFELP student loans, or
(iii) Real Estate Loans; (b) any entrance and exit counseling activities or
business; and (c) providing publishing technology to universities.”

2.09. Investments. Clauses (i) of Section 7.05 of the Credit Agreement shall be
amended in its entirety to read as follows:

(i) additional Investments by the Borrower and its Subsidiaries up to but not
exceeding $25,000,000 in the aggregate at any one time, provided that any such
Investment constituting an acquisition of a business, and the related assets, of
any other Person shall comply with the requirements of clause (e) of the last
paragraph of Section 7.03; and”

2.10. Certain Financial Covenants. Section 7.09 of the Credit Agreement shall be
amended by amending paragraphs (d), (e) and (g) thereof to read in their
entirety as follows:

“(d) Capital Expenditures. The Parent will not permit the aggregate amount of
Capital Expenditures by the Obligors to exceed $12,000,000 in any fiscal year.

(e) Non-FFELP Loans and Real Estate Loans. The Parent will not permit the ratio
of (i) the sum of (x) the aggregate outstanding principal amount of Non-FFELP
Loans plus (y) the aggregate outstanding principal amount of Real Estate Loans,
in each case held by the Parent and its Subsidiaries (including all
Securitization Subsidiaries), to (ii) the aggregate outstanding principal amount
of all loans held by the Parent and its Subsidiaries (including all
Securitization Subsidiaries) at any time to exceed 0.20 to 1, provided that the
aggregate outstanding principal amount of Real Estate Loans held by the Parent
and its Subsidiaries (including all Securitization Subsidiaries) shall not
exceed 10% of the aggregate outstanding principal amount of all loans held by
the Parent and its Subsidiaries (including all Securitization Subsidiaries).

(g) Operating Leases. The Parent will not permit the aggregate Rental Payments
of the Parent and its Subsidiaries to exceed $5,000,000 during any fiscal year
of the Parent.”

2.11. Events of Default. Subsection (n) of Article VIII shall be amended in its
entirety to read as follows:

“(n) either one or both of the following events shall occur and be continuing:

(i) the Parent Guarantors shall cease to collectively own 100% of the issued and
outstanding membership interests of all classes of the Borrower; and

(ii) during any period of 12 consecutive calendar months, a majority of the
Board of Directors of the Parent shall no longer be composed of individuals
(A) who were members of said Board on the first day of such period, (B) whose
election or nomination to said Board was approved by individuals referred to in
clause (A) above constituting at the time of such election or nomination at
least a majority of said Board or (C) whose election or nomination to said Board
was approved by individuals referred to in clause (A) and (B) above constituting
at the time of such election or nomination at least a majority of the Board.”

Section 3. Representations and Warranties. Each Obligor represents and warrants
to the Lenders, both immediately prior to this Amendment No. 4 becoming
effective and after giving effect thereto, that (a) the representations and
warranties of such Obligor set forth in Article IV of the Credit Agreement and
in each of the other Credit Documents to which it is a party, are true and
correct on and as of the date hereof with the same force and effect as if made
on and as of the date hereof (or, if any such representation and warranty is
expressly stated to have been made as of a specific date, as of such specific
date) and as if each reference in said Article IV to “this Agreement” (or words
of similar import) or in such other Credit Documents to “the Credit Agreement”
(or words of similar import) included reference to this Amendment No. 4 and
(b) no Default has occurred and is continuing.

Section 4. Conditions Precedent. The amendments to the Credit Agreement set
forth in Section 2 shall become effective as of the date hereof upon the
satisfaction on or before October 7, 2005 of each of the following conditions
precedent:

4.01. Amendment No. 4. The Administrative Agent shall have received one or more
counterparts of this Amendment No. 4 executed by each Obligor and each Lender.

4.02. Opinions of Counsels to the Obligors. The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the date hereof) of (i) the General Counsel of the
Borrower, (ii) Simpson, Thatcher & Bartlett, LLC, New York counsel for the
Obligors and (iii) LeClair Ryan, a Professional Corporation, Virginia counsel
for the Obligors, in each case covering such matters relating to the Obligors,
this Amendment No. 4 or the transactions contemplated hereby as the Lenders
shall reasonably request (and each Obligor hereby instructs such counsels to
deliver such opinions to the Lenders and the Administrative Agent).

4.03. Corporate Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Obligor, the authorization of the transactions contemplated by this
Amendment No. 4 and any other legal matters relating to the Obligors, this
Amendment No. 4 or the transactions contemplated hereby, all in form and
substance satisfactory to the Administrative Agent and its counsel.

4.04. Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the date hereof and signed by a Financial Officer of the
Borrower, in respect of the matters set forth in Section 3, in form and
substance satisfactory to the Administrative Agent and its counsel.

4.05. Payment of Fees. The Administrative Agent shall have received evidence
satisfactory to the Administrative Agent of payment (or irrevocable instructions
for payment) by the Borrower in full of the fees provided for in the fee letter
dated October 3, 2005 addressed by the Borrower to the Administrative Agent
(including the reasonable accrued fees and expenses of counsel to JPMCB) in
connection with this Amendment No. 4.

4.06. Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent may reasonably request.

Section 5. Confirmation of Guarantees and Security Interests. Each of the
Guarantors, by its execution of this Amendment No. 4, hereby consents to this
Amendment No. 4 and confirms and ratifies that all of its obligations as a
Guarantor under the Credit Agreement (including, without limitation, Article III
thereof) shall continue in full force and effect for the benefit of the
Administrative Agent and the Lenders with respect to the Credit Agreement as
amended hereby. Each of the Obligors, by its execution of this Amendment No. 4,
hereby confirms that the security interests granted by it under each of the
Security Documents to which it is a party shall continue in full force and
effect in favor of the Administrative Agent for the benefit of the Lenders and
the Administrative Agent with respect to the Credit Agreement as amended hereby.

Section 6. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 4 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 4 by signing any such counterpart. This Amendment
No. 4 shall be governed by, and construed in accordance with, the law of the
State of New York.

2

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed and delivered as of the day and year first above written.

BORROWER

COLLEGIATE FUNDING SERVICES, L.L.C.

by COLLEGIATE FUNDING SERVICES, INC.,

as member

By      

Name:

Title:

PARENT GUARANTOR



      COLLEGIATE FUNDING SERVICES, INC. (f/k/a CFSL Corp., f/k/a CFSL Holdings
Corp.)

By      

Name:

Title:

SUBSIDIARY GUARANTORS

COLLEGEXIT.COM, L.L.C.

By      

Name:

Title:

CFS SERVICING, LLC

By      

Name:

Title:

CFS-SUNTECH SERVICING LLC

By      

Name:

Title:

MEMBERS CONNECT INC.

By      

Name:

Title:

EGRAD, LLC

By      

Name:

Title:

COLLEGE PUBLISHER, INC.

By      

Name:

Title:

3

LENDERS

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent

By      

Name:

Title:

BANK OF AMERICA, N.A.

By      

Name:

Title:

4

SCHEDULE IV

LITIGATION

Valley Acceptance Corporation. Valley Acceptance Corporation (a now defunct
collection agency) submitted fraudulent referrals to CFS (erroneous handwritten
payment histories) that SunTrust funded. In May 2000, the FBI contact CFS
regarding Valley’s falsification of information and, to the best of our
knowledge from the closed Grand Jury proceedings (as evidenced by our not being
called to the Grand Jury proceedings), cleared CFS of any involvement. CFS may
have some residual liability to the guarantor or to SunTrust if loans default
and guarantee agency or SunTrust comes back to CFS based on the representations
and warranties. The total number of loans funded for Valley Acceptance was
comprised of 633 loans for $3,932,947.83. As of September 2005, loans in an
approximate amount of $358,500 have been repaid in full. To date, CFS has not
purchased any Valley Acceptance loans as a result of default.

5